Case: 09-40395       Document: 00511008608        Page: 1    Date Filed: 01/20/2010




             IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                      Fifth Circuit

                                                   FILED
                                                                          January 20, 2010

                                     No. 09-40395                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee
v.

MARCOS ANTONIO HERNANDEZ-PRADO,

                                                   Defendant-Appellant




                      Appeal from the United States District Court
                           for the Southern District of Texas
                               USDC No. 1:08-CR-1114-1


Before HIGGINBOTHAM, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        The Federal Public Defender appointed to represent Marcos Hernandez-
Prado has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California.1 Hernandez-Prado has filed a response. Our independent
review of the record, counsel’s brief, and Hernandez-Prado’s response discloses
no nonfrivolous issue for appeal. Accordingly, counsel’s motion for leave to


        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
        1
            386 U.S. 738 (1967).
  Case: 09-40395         Document: 00511008608   Page: 2   Date Filed: 01/20/2010



                                    No. 09-40395

withdraw is GRANTED, counsel is excused from further responsibilities herein,
and the APPEAL IS DISMISSED.2




     2
         See 5TH CIR . R. 42.2.

                                          2